DETAILED ACTION
Disposition of Claims
Claims 1, 7-11, 13-18, 20, 30-34, and 36 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0164059 A1, Published 05/28/2020
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/08/2019 and 03/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application  addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 13, 15-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally-occurring proteins, namely naturally-occurring antibodies and viral proteins, without significantly more. The claim(s) recite(s) antibodies which bind to Epstein-Barr virus (EBV, human herpesvirus 4, HHV-4) components or compositions which comprise any glycoprotein H (gH), any glycoprotein L (gL), any gp42, and/or any glycoprotein B (gB). This judicial exception is not integrated into a practical application because the antibodies were isolated directly from B cells from EBV-seropositive 

Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 comprise the limitations of specific amino acid mutations in an antibody, namely G236AI; S239D, A330L, I332E, M428L, and N434S.  However, the claim on which both 7 and 8 depends does not specifically claim the type of antibody nor the framework of said antibody, and it is unclear as to whether or not said antibody would comprise the number of amino acids necessary to generate these 
For at least these reasons, claims 7-8 are rejected on the grounds of being indefinite.  

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The wording of claim 17 makes it unclear if it is an independent claim or if it is a dependent claim which depends upon a preceding claim.  There is also a lack of antecedent basis as it is unclear which EBV vaccine is being referenced.  For the purpose of examination, this claim will be interpreted as depending upon claim 15, but the claim must be amended for further clarification.


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for immunogenic compositions comprising Epstein-Barr virus (EBV) gH, gL, gp42, and/or gB to act in a therapeutic manner against EBV infection, does not reasonably provide enablement for any gH, gL, gp42, and/or gB proteins from any source to act in a therapeutic manner against EBV infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to an EBV vaccine comprising a pharmaceutically acceptable carrier and (i) gH or a fragment thereof that binds to gL, and (ii) gL or a fragment thereof binds to gH; wherein the gH or fragment thereof and gL or fragment thereof bind to form a gH/gL heterodimer complex.  Further limitations provide for the presence of “gp42 or a fragment supra, gH, gL, and gB are glycoproteins which are common amongst herpesviruses, and form complexes within those viruses as well (e.g. gH and gL form an important immunogenic complex in cytomegalovirus (CMV)).  The protein gp42 is found not only in EBV, but other non-herpesvirus proteins as well, and is also found in non-viral organisms.  
State of the prior art/Predictability of the art.  As noted by Kanekiyo et. al. (US20160303224A1), the use of EBV gH/gL or EBV gH/gL/gp42 complexes as vaccine compositions to treat or inhibit EBV disease was known in the art at the time of filing.  However, herpesviruses are subdivided into three distinct groups based upon such factors as genome size, host tropism, and disease presentation.  The three groups are alphaherpesviruses, betaherpesviruses, and gammaherpesviruses.  EBV belongs to the group of gammaherpesviruses, while many of the other viruses also express gH/gL complexes.  One of skill in the art would not expect the gH/gL complex to be useful in treating EBV-associated infection or disease.  Further, as gp42 is found in other viruses, such as HIV, it is unclear if its presence would have any effect on the treatment of EBV disease.  In general, the state of the herpesvirus art at the time of filing is that one would only utilize EBV-derived proteins to prevent or treat EBV-related disease in a vaccine setting.  
Working examples. No working example is disclosed in the specification that shows any non-EBV proteins utilized to treat any EBV-related infections, or that non-EBV gH/gL proteins elicited cross-reactive antibodies that inhibited the infection of both their homologous virus and a heterologous virus (such as EBV).  The working examples took sera from EBV-seropositive individuals and derived antibodies from their B cells to isolate EBV gH/gL complex-specific antibodies.  It does not appear as though those antibodies were tested for their ability to cross-neutralize any other non-EBV virus.  
Guidance in the specification. The specification provides guidance towards the use of EBV-derived protein compositions and the isolation of EBV-specific antibodies.
Amount of experimentation necessary.  Additional research is required in order to determine how effective the use of any gH/gL complexes would be in treating any EBV infection.
.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PISA (PISA Interface List: Interfaces in PDB 6bla crystal.  “Structure of AMM01 Fab, An Anti-EBV gH/gL Neutralizing Antibody.” Pub 10/20/2014; CITED IN 11/08/2019 IDS; hereafter “PISA”).
The claims are interpreted as being drawn to the following:
Claim 1 is drawn to an anti-EBV antibody comprising: 
(i) variable light chain complementary determining regions (CDRs) having the sequences as set forth in SEQ ID NO: 11 for CDRL1, SEQ ID NO: 12 for CDRL2, SEQ ID NO: 13 for CDRL3, and variable heavy chain CDRs having the sequences as set forth in SEQ ID NO: 14 for CDRH1, SEQ ID NO: 15 for CDRH2, and SEQ ID NO: 16 for CDRH3; 
(ii) variable light chain CDRs having the sequences as set forth in SEQ ID NO: 17 for CDRL1, SEQ ID NO: 18 for CDRL2, SEQ ID NO: 19 for CDRL3, and variable heavy chain CDRs having the sequences as set forth in SEQ ID NO: 20 for CDRH1, SEQ ID NO: 21 for CDRH2, and SEQ ID NO: 22 for CDRH3; 

(iv) variable light chain CDRs having the sequences as set forth in SEQ ID NO: 29 for CDRL1, SEQ ID NO: 30 for CDRL2, SEQ ID NO: 31 for CDRL3, and variable heavy chain CDRs having the sequences as set forth in SEQ ID NO: 32 for CDRH1, SEQ ID NO: 33 for CDRH2, and SEQ ID NO: 34 for CDRH3; or _
(v) variable light chain CDRs having the sequences as set forth in SEQ ID NO: 35 for CDRL1, SEQ ID NO: 36 for CDRL2, SEQ ID NO: 37 for CDRL3, and variable heavy chain CDRs having the sequences as set forth in SEQ ID NO: 38 for CDRH1, SEQ ID NO: 39 for CDRH2, and SEQ ID NO: 40 for CDRH3; wherein the antibody is an scFV or a Fab (claim 13).
The Prior Art
The disclosure of PISA appears to be the AMM01 antibody disclosed in the instant application.  As per the specification, AMM01 comprises CDRs with SEQ ID NOs: 11-16.  Absent evidence to the contrary, the AMM01 antibody disclosed by PISA inherently comprises the CDRs with the sequences claimed as SEQ ID NOs: 11-16 (instant claims 1 and 13).  
For at least these reasons, PISA teaches the limitations of instant claims 1 and 13, and anticipates the instant invention.

Claim(s) 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanekiyo et. al. (US20160303224A1, Pub. 10/20/2016, Priority 10/11/2013; hereafter “Kanekiyo”).
The claims are interpreted as being drawn to the following:
Claim 15 is drawn to an EBV vaccine comprising a pharmaceutically acceptable carrier and 
(i) gH or a fragment thereof that binds to gL, and 
(ii) gL or a fragment thereof binds to gH; 
wherein the gH or fragment thereof and gL or fragment thereof bind to form a gH/gL heterodimer complex.  

The Prior Art
Kanekiyo teaches vaccines that comprise nanoparticles which are generated from and display EBV envelope proteins (entire document; see abstract.)  Kanekiyo teaches the EBV proteins that would be in such a vaccine composition include gp350, gH, gL, and gp42 (reference claim 1) and may also further comprise EBV gB (¶[0003][0011-0012]; instant claim 17).  Kanekiyo teaches the vaccine compositions comprising the EBV proteins would be in compositions acceptable for in vivo delivery and would also potentially include adjuvant (¶[0012][0036][0039][0042-0043]; instant claims 15-16, 18).  Since the EBV particles of Kanekiyo form nanoparticles, they inherently include multimerization domains.  Further, under broadest reasonable interpretation of “multimerization domains”, if gH and gL proteins or fragments thereof are claimed as being able to bind to one another, said proteins must include multimerization or binding domains that allow for the multimerization of these proteins to form complexes.  Thus, the limitations of instant claim 20 would be inherent to the system of Kanekiyo.  
For at least these reasons, Kanekiyo teaches the limitations of instant claims 15-18 and 20, and anticipates the instant invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11, 14, 30-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kanekiyo and PISA as applied to claims 1, 13, 15-18 and 20 above, and further in view of (supra), Ebens et. al. (US20110142859A1; Pub. 06/16/2011; hereafter “Ebens”) and Chen et. al. (US20110033389A1).
The claims are interpreted as being drawn to the following
The scope of claims 1, 13, 15-18 and 20 have been set forth supra.
Further limitations on the antibody of claim 1 are wherein the antibody comprises a thioMab (claim 9); wherein the Fc region has a reduced fucose content or lacks fucose (claim 10); comprising a polyethylene glycol (PEG)-linkage and/or a human serum albumin (HSA)-linkage (claim 11); and is conjugated to an imaging agent or a drug (claim 14).
Claim 30 is drawn to a method of treating a subject for EBV infection including administering to the subject a therapeutically effective amount of an antibody of claim 1, thereby treating the subject for EBV infection.  

The Prior Art
The teachings of Kanekiyo and PISA have been set forth supra.  While PISA teaches an EBV neutralizing antibody that targets EBV gH/gL, PISA does not teach said antibody in any treatment methods or the conjugation of said antibody to further components.  Kanekiyo teaches that EBV gH/gL complex is a vaccine target, and teaches that neutralizing antibodies that target this complex are desired to elicit a strong, effective immune response against EBV infection.  Kanekiyo, however, teaches the generation of neutralizing antibodies through immunization, and does not specifically teach the use of these elicited neutralizing antibodies in methods of passive immunization.
The use of neutralizing antibodies in methods of passive immunization was well known in the art, as evidenced by the teachings of Chen and Ebens, as well as altering these antibodies for increased therapeutic use.  For instance, Chen teaches therapeutic antibodies can be modified to include a number of post-translational modifications, including PEGylation, linkage to a cellular ligand or other protein, glycosylation, or acetylation (¶[0272]; instant claim 11).  The antibody may be bound to a tag or a diagnostic imaging agent (¶[0021][0305][0386]; instant claim 14).  These antibodies may have the linkages stabilized through increased disulfide bonds (¶[0144]) or can have the noted linkages to heterologous proteins through these thiol groups of cysteine residues (¶[0255]; instant claim 9).  Chen teaches that passive immunotherapy can be used for herpesviruses, such as Epstein-Barr virus (¶[0036][0239][0245][0309]), wherein the antibody binds to surface glycoproteins such as gH, gL, or gB (¶[0246]), wherein the patient is delivered a therapeutically effective amount of the antibody to inhibit or alleviate infection (¶[0156-0158][0244][0307-0333]; instant claims 30-31).  Kanekiyo teaches that EBV infects B cells and epithelial cells, so neutralizing antibodies would prevent infection of one or both of these cell types by the virus (¶[0043]; instant claims 31-34).  Since Chen teaches prophylactic and therapeutic use of the antibodies, this inherently includes treatment of both seropositive and seronegative individuals (¶[0152-0155]; instant claim 36).  
instant claim 9), or lack fucose in the Fc region (¶[0443-0444]; instant claim 10), or comprise polyethylene glycol (PEG) moieties (¶[0466]; instant claim 11), or are attached to a drug (¶[0175][0209-0210]) or diagnostic agents (¶[0173]; instant claim 14).  
Given the teachings of the prior art, one of skill in the art would be motivated to try and use the neutralizing antibody of PISA to treat EBV infections, especially given that Kanekiyo teaches the usefulness of neutralizing antibodies against gH/gL complexes in treating EBV infections.  Given the teachings in the art, such as those of Chen and Ebens, one of skill in the art would know how to alter the antibody to increase its usefulness as a therapeutic or diagnostic reagent.  Given the teachings of Chen, one of skill in the art would be especially motivated to utilize a neutralizing herpesvirus antibody that is specific to gH and gL to treat a herpesvirus infection, such as EBV.  Therefore, arriving at the limitations of instant claims 9-11, 14, 30-34, and 36 obvious to a skilled artisan.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by PISA and Kanekiyo in order to utilize the neutralizing antibody of PISA in vivo, thereby treating EBV infections.  One would have been motivated to do so, given the suggestion by Kanekiyo that neutralizing antibodies against gH/gL complexes were extremely useful to treat EBV infections.  There would have been a reasonable expectation of success, given the knowledge that antibodies could be altered to increase their effectiveness as a therapeutic, as taught by Chen and Ebens, and also given that Chen teaches passive immunotherapy is useful to treat herpesvirus infections, such as EBV infections.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648